                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 LARGAN PRECISION CO., LTD.,                    §
                                                §
       Plaintiff,                               §   Civil Action No. 4:19-cv-696
                                                §   Judge Mazzant
 v.                                             §
                                                §
 ABILITY OPTO-ELECTRONICS                       §
 TECHNOLOGY CO., LTD.; NEWMAX                   §
 TECHNOLOGY CO., LTD.; AND HP                   §
 INC.                                           §
                                                §
       Defendants.


                          MEMORANDUM OPINION AND ORDER

       Pending before the Court are Ability Opto-Electronics Technology Co., Ltd.’s Motion to

Dismiss for Lack of Personal Jurisdiction and Improper Venue (Dkt. #30) and Defendant Newmax

Technology Co., Ltd.’s Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. #39).

       After consideration, the Court finds that both motions (Dkts. #30; #39) should be DENIED.

                                        BACKGROUND

I.     Factual Summary

       Plaintiff Largan Precision Co., Ltd. (“Largan”) is a Taiwanese corporation in the business of

supplying high-performance imaging lenses for consumer electronic products. Largan’s lenses are

incorporated in a variety of products, including notebook computers, laptop computers, tablets,

webcams, scanners, and Apple iPhones. Largan currently holds 668 United States patents, including

the four patents-in-suit here: U.S. Patent Nos. 7,274,518 (“the ’518 Patent”); 8,395,691 (“the ’691

Patent”); 8,988,796 (“the ’796 Patent”); and 9,146,378 (“the ’378 Patent”). In this case, Largan

asserts the patents-in-suit against Defendants Ability Opto-Electronics Technology Co., Ltd.
(“AOET”), Newmax Technology Co., Ltd. (“Newmax”), and HP Inc. (“HP”) (collectively,

“Defendants”).

       AOET is a Taiwanese corporation with its principal place of business in Taichung City,

Taiwan. AOET is in the business of designing, manufacturing, and selling optical lenses. AOET

also designs, manufactures, and sells lens assemblies that comprise multiple lenses. AOET’s facilities

are all located in Asia—specifically, Taiwan, Vietnam, and China.            Newmax, a Taiwanese

corporation with its principal place of business in Taichung City, Taiwan, is in a similar line of

business. And HP is a Delaware corporation with its principal place of business in Palo Alto,

California.

       The supply chain for the optical lens is fairly complicated but operates something like this.

First, a company like AOET or Newmax designs and manufactures the lens from raw materials.

Sometimes it is a single lens; other times it is a lens assembly that comprises multiple lenses. Once

designed and manufactured, the lens or lens assembly is sold and shipped to third-party module

integrators. These third-party module integrators use the lenses or lens assemblies to manufacture

and assemble complete camera systems or other complex module components and sell and ship those

systems and components to system integrators. The system integrators then integrate the camera

system, as a component, into a computer or some other kind of consumer electronics product. That

completed product is then sold by the system integrator to an original equipment manufacturer

(“OEM”), such as HP, who then turns around and sells the computer or product under its own brand

name to an end customer.

       According to Largan’s complaint and the affidavit of Chia-Wen Lee, the Head of Largan’s

Legal Division, Largan conducted investigations into certain consumer electronic products sold by

HP in the United States and discovered that AOET and Newmax lens systems were incorporated into
                                               2
those products. It uncovered this by purchasing certain HP products sold in Texas and using a CT

scanner to generate cross-sectional images of the allegedly infringing products. After examining the

resulting images, Largan learned that AOET’s and Newmax’s allegedly infringing lenses were

incorporated into certain HP products sold at various retail establishments in the United States,

including in Texas. HP allegedly sells infringing products through its website, HP.com, and through

major retailers, including Best Buy, Amazon.com, Walmart, and Newegg.

           It is undisputed that AOET and Newmax lenses have been incorporated into certain HP

products that have been sold at various retail establishments in Texas. It is also undisputed that AOET

is the sole supplier of lenses for some of those products and that Newmax is the sole supplier for

others. AOET and Newmax are also one of two suppliers for certain other HP products. A chart

reflecting which HP products AOET and Newmax supply lenses for is reproduced below. 1




1
    (Dkt. #50-1, ¶ 3).
                                                  3
       The dispute at issue here concerns AOET’s and Newmax’s participation in the sale of HP’s

allegedly infringing products in Texas and whether AOET and Newmax are consequently subject to

suit here. AOET and Newmax claim, with supporting affidavits, that they have not purposefully

directed any activities at the United States or Texas and that they do not direct or control any of the

activities involved with the sale of HP’s products in Texas. Largan disputes this, with a supporting

affidavit of its own, claiming that both AOET and Newmax intentionally place their lenses and lens

assemblies in an international distribution chain knowing or on notice of the fact that those products

will be made available for sale in the United States and in Texas.
                                                   4
II.    Procedural History

       On December 20, 2019, AOET filed a motion to dismiss (Dkt. #30). On January 6, 2020,

Newmax filed a motion to dismiss (Dkt. #39). On January 21, 2020, Largan filed a consolidated

response to both motions (Dkt. #50).

                                       LEGAL STANDARD

I.     12(b)(2)

       Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court does

not have personal jurisdiction over the defendant. FED. R. CIV. P. 12(b)(2). After a non-resident

defendant files a motion to dismiss for lack of personal jurisdiction, it is the plaintiff’s burden to

establish that in personam jurisdiction exists. Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)

(citing WNS, Inc. v. Farrow, 884 F.2d 200, 202 (5th Cir. 1989)).

       To satisfy that burden, the party seeking to invoke the court’s jurisdiction must “present

sufficient facts as to make out only a prima facie case supporting jurisdiction.” Alpine View Co. v.

Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000). When considering the motion to dismiss,

“[a]llegations in [a] plaintiff’s complaint are taken as true except to the extent that they are

contradicted by defendant’s affidavits.” Int’l Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d

553, 557 (N.D. Tex. 2003) (citing Wyatt v. Kaplan, 686 F.2d 276, 282–83 n.13 (5th Cir. 1982));

accord Black v. Acme Mkts., Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977). Further, “[a]ny genuine,

material conflicts between the facts established by the parties’ affidavits and other evidence are

resolved in favor of plaintiff for the purposes of determining whether a prima facie case exists.” Id.

(citing Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 161, 1067 (5th Cir. 1992)).

However, if the court holds an evidentiary hearing on the question of personal jurisdiction, a plaintiff

“must establish jurisdiction by a preponderance of the admissible evidence.”           In re Chinese-
                                              5
Manufactured Drywall Prods. Liab. Lit., 742 F.3d 576, 585 (5th Cir. 2014) (citing Walk Haydel &

Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241–42 (5th Cir. 2008)).

       A court conducts a two-step inquiry when a defendant challenges personal jurisdiction. Ham

v. La Cinega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First, absent a controlling federal statute

regarding service of process, the court must determine whether the forum state’s long-arm statute

confers personal jurisdiction over the defendant. Id. And second, the court establishes whether the

exercise of jurisdiction is consistent with due process under the United States Constitution.

       The Texas long-arm statute confers jurisdiction to the limits of due process under the

Constitution. Command-Aire Corp. v. Ont. Mech. Sales and Serv. Inc., 963 F.2d 90, 93 (5th Cir.

1992). Therefore, the sole inquiry that remains is whether personal jurisdiction offends or comports

with federal constitutional guarantees. Bullion, 895 F.2d at 216. The Due Process Clause permits

the exercise of personal jurisdiction over a non-resident defendant when the defendant has established

certain minimum contacts with the forum state “such that maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945). Minimum contacts with a forum state can be satisfied by contacts that give rise to either

general jurisdiction or specific jurisdiction. Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994).

       General jurisdiction exists only when the defendant’s contacts with the forum state are so

“‘continuous and systematic’ as to render them essentially at home in the forum State.” Daimler AG

v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)); see Cent. Freight Lines v. APA Transp. Corp., 322 F.3d 376, 381 (5th Cir.

2003) (citing Helicopteros Nacionales de Colum., S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)).

“General jurisdiction can be assessed by evaluating contacts of the defendant with the forum over a

reasonable number of years, up to the date the suit was filed.” Johnston v. Multidata Sys. Int’l Corp.,
                                                   6
523 F.3d 602, 610 (5th Cir. 2008) (citing Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d

694, 717 (5th Cir. 1992)). However, only in an “exceptional case” could a plaintiff assert general

jurisdiction over a party in a forum outside of its domicile, place of incorporation, or principal place

of business. Patterson v. Aker Sols. Inc., 826 F.3d 231, 234 (5th Cir. 2016) (citations and quotation

omitted). Finding general jurisdiction where an individual or company is outside of its domicile,

place of incorporation, or principal place of business requires a showing of a defendant’s substantial,

continuous, and systematic contact with the forum. See Johnston, 523 F.3d at 609. And “vague and

overgeneralized assertions that give no indication as to the extent, duration, or frequency of contacts

are insufficient to support general jurisdiction.” Id. at 610 (citing Gardemal v. Westin Hotel Co., 186

F.3d 588, 596 (5th Cir. 1999)).

       Specific jurisdiction is proper when the plaintiff alleges a cause of action that grows out of or

relates to a contact between the defendant and the forum state. Helicopteros, 466 U.S. at 414 n.8.

For the court to exercise specific jurisdiction, the court must determine “(1) whether the defendant

has . . . purposely directed its activities toward the forum state or purposely availed itself of the

privileges of conducting activities there; (2) whether the plaintiff’s cause of action arises out of or

results from the defendant’s forum-related contacts; and (3) whether the exercise of personal

jurisdiction is fair and reasonable.” Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378

(5th Cir. 2002) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)). “[T]he court

must separately consider specific jurisdiction for each claim that arises from different forum

contacts.” Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 198 n.16 (5th Cir. 2019) (citing Seiferth

v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006)).

       Defendants who “‘reach out beyond one state’ and create continuing relationships and

obligations with citizens of another state are subject to regulation and sanctions in the other state for
                                                   7
consequences of their actions.” Burger King Corp., 471 U.S. at 475 (citing Travelers Health Assoc.

v. Virginia, 339 U.S. 643, 647 (1950)). Establishing a defendant’s minimum contacts with the forum

state requires contacts that are more than “random, fortuitous, or attenuated, or of the unilateral

activity of another party or third person.” Id. Rather, the specific-jurisdiction inquiry “focuses on

the relationship among the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277,

284 (2014) (citation and quotations omitted). “For this reason, ‘specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.’” Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1781 (2017) (quoting

Goodyear, 564 U.S. at 919). Further, “a defendant’s relationship with a . . . third party, standing

alone, is an insufficient basis for jurisdiction.” Id. (alteration in original) (quoting Walden, 571 U.S.

at 286).

        “If the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant

to defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth, 472

F.3d at 271. In this inquiry, the Court examines five factors: (1) the burden on the nonresident

defendant; (2) the forum state’s interests; (3) the plaintiff’s interest in securing relief; (4) the interest

of the interstate judicial system in the efficient administration of justice; and (5) the shared interest

of the several states in furthering fundamental social policies. Burger King Corp., 471 U.S. at 477.

“It is rare to say the assertion of jurisdiction is unfair after minimum contacts have been shown.”

McFadin v. Gerber, 587 F.3d 753, 760 (5th Cir. 2009) (quoting Wien Air Alaska, Inc. v. Brandt, 195

F.3d 208, 215 (5th Cir. 1999)).

II.     12(b)(3)

        Under 28 U.S.C. § 1400(b), “[a]ny civil action for patent infringement may be brought in any

judicial district where the defendant resides, or where the defendant has committed acts of
                                               8
infringement and has a regular and established place of business.” 28 U.S.C. § 1400(b). When a

foreign corporation is sued for patent infringement, however, it is subject to suit in any judicial

district. Luminati Networks Ltd. v. BIScience Inc, No. 2:18-cv-483, 2019 WL 2084426, at *7 (E.D.

Tex. May 13, 2019) (citing 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349, 1361 (Fed. Cir.

2018)); see also Slyce Acquisition Inc. v. Syte-Visual Conception Ltd., No. W-19-cv-00257-ADA,

2019 WL 7598931, at *3 (W.D. Tex. Oct. 22, 2019).

           Federal Rule of Civil Procedure 12(b)(3) allows a party to move to dismiss an action for

“improper venue.” FED. R. CIV. P. 12(b)(3). Upon appropriate motion by the Defendant challenging

venue in a patent case, the Plaintiff bears the burden of establishing proper venue. In re ZTE (USA),

Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018). “Plaintiff may carry this burden by establishing facts

that, if taken to be true, establish proper venue.” Id. (citations omitted). The Court “must accept as

true all allegations in the complaint and resolve all conflicts in favor of the plaintiff.” Mayfield v.

Sallyport Glob. Holdings, Inc., No. 6:16-CV-459, 2014 WL 978685, at *1 (E.D. Tex. Mar. 5, 2014)

(citing Ambraco, Inc. v. Bossclip, B.V., 570 F.3d 233, 237–38 (5th Cir. 2009)). In determining

whether venue is proper, “the Court may look beyond the complaint to evidence submitted by the

parties.” Ambraco, 570 F.3d at 238. If venue is improper, the Court must dismiss, “or if it be in the

interest of justice, transfer such case to any district or division in which it could have been brought.”

28 U.S.C. § 1406(a); FED. R. CIV. P. 12(b)(3).

                                             ANALYSIS

           AOET and Newmax ask the Court to dismiss this case for lack of personal jurisdiction. In

addition, AOET also asks for dismissal based on improper venue. The Court address each argument

in turn.


                                                   9
I.     12(b)(2)

       First, AOET and Newmax both argue that the Court lacks general jurisdiction because they

lack substantial, continuous, and systematic contacts with the state of Texas that would render them

essentially at home here. Second, AOET and Newmax argue that the Court lacks specific jurisdiction.

Their positions are essentially the same, albeit stated in separate motions: that neither has purposefully

directed any activities at Texas merely by placing products into the stream of commerce that

ultimately caused an alleged injury in Texas. Accordingly, AOET and Newmax argue, there is no

relationship between them, the forum, and the litigation that would create the requisite contacts for

the Court to exercise personal jurisdiction.

       Largan’s position is that personal jurisdiction is proper under a stream of commerce theory.

Specifically, it argues that AOET and Newmax sell their products into HP’s supply chain, knowing

that the United States, including Texas, is the likely destination of their products.

       A. General Jurisdiction

       In the first place, the Court agrees with AOET and Newmax that there is no general

jurisdiction over either here. Largan does not even attempt to argue otherwise, nor could it. AOET

and Newmax are incorporated outside of Texas, and neither has its principal place of business in

Texas. See Daimler AG, 571 U.S. at 137 (citing Goodyear, 564 U.S. at 924) (“With respect to a

corporation, the place of incorporation and principal place of business are paradig[m] . . . bases for

general jurisdiction.”) (internal quotations omitted). And neither are AOET’s or Newmax’s Texas

contacts so continuous and systematic so as to render them essentially at home here. Id. at 138–39.

Accordingly, the Court does not have general jurisdiction over AOET and Newmax.

       B. Specific Jurisdiction—Stream of Commerce


                                                   10
       As for specific jurisdiction, the Supreme Court has held generally that the stream of commerce

theory provides a valid basis for establishing minimum contacts. See World–Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 297–98 (1980). Indeed, “[t]he forum does not exceed its powers under

the Due Process Clause if it asserts personal jurisdiction over a corporation that delivers its products

into the stream of commerce with the expectation that they will be purchased by consumers in the

forum state.” Id. In Asahi Metal Industry Co. v. Superior Court, however, the Supreme Court split

as to the precise application of the stream of commerce theory. ATEN Intern. Co. Ltd. v. Emine Tech.

Co., Ltd., 261 F.R.D. 112, 119 (E.D. Tex. 2009) (citing Asahi Metal Industry Co. v. Superior Court,

480 U.S. 102, 112, 117 (1987)).

       Justice Brennan, in his concurrence in Asahi, wrote that “[m]ere placement in the stream of

commerce is sufficient” for specific jurisdiction. Icon Health & Fitness, Inc. v. Horizon Fitness, Inc.,

No. 5:08-cv-26, 2009 WL 1025467, at *8 (E.D. Tex March 26, 2009) (citing Asahi, 480 U.S. at 112).

For Justice Brennan, the “stream of commerce refers . . . to the regular and anticipated flow of

products from manufacture to distribution to retail sale,” and due process is not offended “as long as

a [defendant] . . . is aware that the final product is being marketed in the forum state.” Asahi, 480

U.S. at 116–17. Justice O’Connor, writing for a plurality of the Court, would have required more. In

particular, Justice O’Connor reasoned that “[t]he placement of a product into the stream of commerce,

without more, is not an act of the defendant purposefully directed toward the forum State.” Id. at 112.

“[A] defendant’s awareness that the stream of commerce may or will sweep the product into the forum

State does not convert the mere act of placing the product into the stream into an act purposefully

directed toward the forum State.” Id.

       The Federal Circuit, whose personal jurisdiction jurisprudence binds this Court in patent-

related cases, has upheld the exercise of personal jurisdiction premised on a stream of commerce
                                                11
theory. Beverly Hills Fan Co. v. Royal Sovereign Corp. See 21 F.3d 1558, 1566 (Fed. Cir. 1994);

see also Luminati, 2019 WL 2084426, at *3 (citing Celegard, LLC v. SK Innovation Co., 792 F.3d

1373, 1377 (Fed. Cir. 2015)) (“Federal Circuit law governs personal jurisdiction where a patent

question exists.”) (internal quotations omitted). In Beverly Hills Fan, the Federal Circuit applied the

stream of commerce theory and held that all the requisites for specific jurisdiction were present:

“defendants, acting in consort, placed the accused [products] in the stream of commerce, they knew

the likely destination of the products, and their conduct and connections with the forum state were

such that they should reasonably have anticipated being brought into court there.” Beverly Hills Fan,

21 F.3d at 1566. Importantly, however, the Federal Circuit’s opinion did not formally adopt either

view from Asahi, holding instead that “under either version of the stream of commerce theory,

plaintiff made the required jurisdictional showing.” Id.; see also Commissariat A L’Energie Atomique

v. Chi Mei Optoelectronics Corp., 395 F.3d 1315, 1321 (Fed. Cir. 2005). 2

         Against this legal backdrop, the Court turns to the facts in this case. Largan’s complaint

alleges that AOET and Newmax produce, manufacture, and design optical lenses and lens assemblies

that infringe the patents-in-suit. Their lenses, Largan pleads, are incorporated “into at least 15 HP

products sold in the United States, including the HP Spectre Folio, and 14 models of HP Pavilion,

Envy, Omen, EliteBook, and ZBook computers.” (Dkt. #1). Largan claims that the infringing

products are offered for sale in Texas vis-à-vis AOET’s and/or Newmax’s “subsidiaries or


2
  One of the Supreme Court’s last meaningful explorations of the stream of commerce theory came in its 2011 decision
in J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873 (2011). There too, however, the Court was split. Justice
Kennedy, writing for a plurality, rejected Justice Brennan’s approach in Asahi and sided generally with Justice O’Connor.
Nicastro, 564 U.S. at 882–84. Justice Kennedy would have upheld the exercise of specific jurisdiction “only where the
defendant can be said to have targeted the forum.” Id. at 882 (emphasis added) (“Justice Brennan’s concurrence,
advocating a rule based on general notions of fairness and foreseeability, is inconsistent with the premises of lawful
judicial power. This Court’s precedents make clear that it is the defendant’s actions, not his expectations, that empower
a State’s courts to subject him to judgment.”). Because the Court was split, however, the Nicastro decision did not
definitively resolve the Asahi split.
                                                          12
intermediaries (including distributors, resellers, and others),” authorizing the exercise of personal

jurisdiction over both corporations.

         Regarding AOET, it denies having sold or offered to sell lenses or lens assemblies in Texas.

(Dkt. #30, pg. 11–12). For support, AOET provides the affidavit of its Vice President of Sales, Nicole

Hsiao.    In her affidavit, Ms. Hsiao testifies that AOET does not have any offices, facilities,

subsidiaries, employees, assets, inventory, or bank accounts in the State of Texas; does not conduct

or solicit business from, or direct relevant business efforts to, the State of Texas; and does not

advertise or market its products in Texas. (Dkt. #30-2, ¶¶ 6–7).

         She also explains that “AOET is only one part of a multi-part manufacturing and supply chain

that takes place outside of the United States.” Id. at ¶ 9. AOET, she states, is only the first link in

this long chain; it manufactures and designs the lenses at its facilities in China or Vietnam and then

ships them to the module integrators, who are located in China. Id. AOET apparently does not know

or control which of its lenses are used as components in which modules; which modules are shipped

to which system integrators; or the terms and conditions of any downstream transactions in the supply

chain. Id. at ¶¶ 10–12. Ultimately, Ms. Hsiao claims, any transactions that take place downstream

of AOET’s participation in the process are completely out of AOET’s control—including,

importantly, any marketing and sales of the finished product by HP in the United States and in Texas.

Id. at ¶ 12 (“Similarly, to the extent that further steps exist in this chain where a distributor, reseller,

or other retailer markets or sells the computer, AOET does not know, is not aware of, and does not

control whether any distributor, reseller, or retailer sells or markets any computers in the State of

Texas (or, more broadly, in the United States) . . . or whether these computers have AOET lenses.”).

         In response to the testimony contained in the Hsiao affidavit, Largan provides the affidavit of

Chia-Wen Lee, the Head of its Legal Division (Dkt. #50-1, ¶ 3). Lee claims that the Hsiao affidavit
                                               13
inaccurately portrays the imaging-lens industry and the supply chain connecting AOET to HP and its

sales in the United States and Texas.       Id. at ¶ 5.   Specifically, Lee states that end-product

manufacturers, like HP, frequently are involved in the decision-making process regarding “which

lenses [are] manufacture[d], the specifications of those lenses, how many to manufacture, who to sell

them to, and for how much.” Id. at ¶¶ 34–35. The process, according to Lee, typically involves

negotiations and cooperation between the various entities on the supply chain. That is, contrary to

the statements in the Hsiao affidavit suggesting that each entity on the supply chain is isolated from

the others, the Lee affidavit indicates that the process is much more fluid and involves end-to-end

collaboration.

       Additionally, the Lee affidavit also contradicts AOET’s claims that it has no knowledge or

awareness of whether its products are sold in the United States or Texas. First, Lee points to AOET’s

own statements in its annual reports from 2015–2018, in which AOET apparently states that the

United States is “the main market” for its products. Second, Lee observes that AOET indicates in its

annual reports that it applies for and receives patent protection in the United States to enhance the

value of its products.

       After consideration of the motions, arguments, and supporting affidavits, the Court finds that

Largan has made a prima facie showing for personal jurisdiction. See ATEN, 261 F.R.D. at 118 (citing

Silent Drive, Inc. v. Strong Indus., Inc., 326 F.3d 1194, 1201 (Fed. Cir. 2003)) (“If the parties have

not conducted jurisdictional discovery, a plaintiff only needs to make a prima facie showing that the

defendant is subject to personal jurisdiction, and the pleadings and affidavits are to be construed in

the light most favorable to the plaintiff.”). Not only does AOET place its products in the stream of

commerce that begins in Asia and ends in the United States and in Texas, it intends and desires for

its products to be sold in the United States. It is undisputed that finished products incorporating
                                                 14
AOET’s lenses frequently are made available for sale in multiple retail locations in Texas. Moreover,

AOET appears to have, at the very least, the intent that its products be sold in the United States and

Texas, even if it does not know or control all of the precise details of those downstream transactions.

According to Lee’s affidavit, AOET targets the United States market as its “main market” and applies

for and receives patent protection there, indicating that it, at the very least, expects that its products

will be sold there. And as far as its sales in Texas, while AOET may not have direct and complete

control over where the final products containing its lenses end up being sold, the Court has no problem

concluding that AOET could have expected that those products would be sold in Texas. “Within the

United States, the State of Texas has the second largest population of any state and three of the ten

most populated cities. In light of resolving the controverted factual allegations in favor of [Largan],

it is only reasonable to assume that [AOET] knew, or reasonably could have foreseen, that [products

incorporating its lenses] would be sold in the State of Texas. See GSK Technolgies, Inc. v. Schneider

Elec., S.A., No. 6:06-cv-361, 2007 WL 788343, at *2 (E.D. Tex. Mar. 14, 2007) (citing Beverly Hills

Fan, 21 F.3d at 1564).

       Moreover, the present case is on all fours with other cases from this district finding personal

jurisdiction on a stream of commerce theory. As one example, consider ATEN International v. Emine

Technology. There, Emine, a Taiwanese supplier, was sued for patent infringement and argued that

the court did not have personal jurisdiction because it did not “purposefully place[] its products into

the stream of commerce” or have “specific intent to direct its products to Texas.” ATEN, 261 F.R.D.

at 119. Emine presented evidence that it delivered its products to a Taiwanese shipping company,

who was then responsible for shipping those products to end consumers in the United States, and

represented that it had no knowledge of the final destination of any of its products. Id. But the court

was unpersuaded. The evidence showed that Emine sold its products to a United States retailer and
                                            15
that its products were consistently made available for sale in Texas, leading the court to conclude that

Emine either “knew or should have known that its products were being marketed and sold in Texas.”

Id. at 120 (“Thus, in light of resolving the controverted factual issues in favor of the party seeking

jurisdiction, ATEN has made a prima facie showing that Emine placed its products into the stream of

commerce with knowledge and an intention that they be sold in Texas.”).

       In another case from this district, a Chinese manufacturer of drill chucks was sued for patent

infringement. Jacobs Chuck Mfg. Co. v. Shandong Weida Machinery Co., Ltd., No. 2:05-cv-185,

2005 WL 3299718 (E.D. Tex. Dec. 5, 2005). The evidence showed that the defendant manufactured

the drill chucks and then sold them to a Hong Kong company, who designed and manufactured the

drills incorporating those chucks and then sold the drills to a major United States retail chain. Id. at

*1. The plaintiff argued that jurisdiction was proper over the defendant on the ground that it

knowingly delivered its drill chucks into the supply chain for certain brand name drills sold in the

United States and Texas. Id. at *4. The defendant argued that jurisdiction was improper because it

“does not sell products in the State of Texas. . . . has no employees . . . or offices [there] . . . [and]

does not have established product distribution channels in Texas.” Id. In other words, the crux of

defendant’s argument was that, “to the extent chucks manufactured by [defendant] found their way

into Texas, it was not the result of any activity of [defendant] purposefully directed at Texas.” Id.

The court was unpersuaded. Based on the fact that the defendant knowingly contracted to sell its

chucks to the Hong Kong drill manufacturer, who had the exclusive right to sell defendant’s chucks

in the United States, the Court concluded that “it is reasonably inferable that [defendant] knew and

expected its chucks would be used as components in [the drills sold in] The Home Depot stores in the

United States, including Texas. Id.


                                                   16
        In the present case, the Court is persuaded that, under either formulation from Asahi, Largan

made the required jurisdictional showing. As in ATEN and Jacobs, the evidence here showed that

AOET intentionally placed its lenses and lens assemblies in a distribution chain flowing from Asia to

the United States and Texas; that AOET sought out the United States market, evidenced by the fact

that it considered the United States it its “main market” and by seeking and receiving patent protection

there; that AOET had a commercial relationship with HP; and that they accessed the Texas consumer-

electronics market vis-à-vis that relationship. Based on this, the Court is satisfied that AOET

sufficiently directed activities at the United States and Texas and knew or could reasonably expect

that products incorporating its lenses would be sold in both places. AOET delivered products into

the stream of commerce that were destined for retail in the United States and Texas, and the lengthy

and complex distribution chain that got the products from Asia to Texas does not insulate AOET from

suit in Texas.

        With respect to Newmax, it occupies virtually the same spot on the supply chain as does

AOET. In its motion and through the affidavit of Ching-Kuan Lin, Newmax’s Associate Vice

President, Newmax makes substantially the same arguments as AOET for why the Court lacks

specific jurisdiction in this case. (Dkt. #39-1, ¶ 3) (“Once Newmax sells and supplies the lens

components to its customer Camera-Module Makers in Asia, it has no further involvement, direction

or control over these customers who then sell the camera modules to End-Product Integrators for

incorporation of the camera modules into end products, for example, computers or cellular phones.”).

As the Court has already explained in the foregoing analysis, that Newmax does not have control over

the specific details of transactions that occur downstream in the distribution channel does nothing to

diminish the fact that it intentionally places its lenses in a supply chain that ends with sales of finished

products containing its lenses in Texas and elsewhere in the United States. The reality is, like AOET,
                                                 17
Newmax either knows or reasonably should know that its products are being sold by a major United

States retailer in numerous locations throughout the country’s second largest state. Based on the

evidence that Newmax has intentionally placed its products into an international distribution network

and evidence that its products are made available for sale in Texas, the Court is comfortable

concluding that Largan has made a prima facie showing that Newmax has purposefully entered the

Texas stream of commerce. Accordingly, personal jurisdiction over Newmax is proper here.

       C. Whether the Exercise of Jurisdiction is Fair and Reasonable

       And finally, both AOET and Newmax argue that the exercise of personal jurisdiction here,

even if otherwise proper based on a stream of commerce theory, would nevertheless be unreasonable

and “offend traditional notions of fair play and substantial justice.” See Int’l Shoe Co., 326 U.S. at

316. The Court disagrees. To evaluate whether the exercise of personal jurisdiction is reasonable

and fair, the Court weighs five factors: (1) the burden on the defendant; (2) the interests of the forum

State; (3) the plaintiff’s interest in obtaining relief; (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies; and (5) the shared interest of the several

States in furthering substantive social policies. See Asahi, 480 U.S. at 113. A consideration of these

factors in this case clearly reveals the reasonableness of this Court’s assertion of jurisdiction over

both AOET and Newmax.

       Where, as here, minimum contacts are established, a nonresident defendant must make a

“compelling case” against the exercise of personal jurisdiction. See Wien Air Alaska, 195 F.3d at 215

(citing Burger King, 471 U.S. at 477). The gravamen of AOET’s argument is that it would “bear a

significant burden in time, expense, and inconvenience if forced to litigate against Largan in Texas,

more than 7,500 miles away from either company’s home.” (Dkt. #30). But courts in this district


                                                   18
have considered and rejected similar distance-related objections to the reasonableness of personal

jurisdiction. For example, in Jacobs, the Court explained:

        Since 1957, dramatic advances in transportation and communication technology have
        only further lessened the burden on foreign defendants, such as daily international
        commercial flights, express delivery services, fax machines, the Internet,
        teleconferencing, and videoconferencing. The same technology that facilitates Weida
        conducting business with customers in eighty countries equally facilitates its ability to
        defend itself from claims of patent infringement in countries where its products arrive.

Jacobs, 2005 WL 3299718, at *9. Absent some further showing by AOET, the Court does not see

how, given that AOET should have reasonably foreseen being subjected to suit in the United States,

exercising jurisdiction would be manifestly unreasonable and unfair.

        AOET also argues that this claim should really be litigated in Taiwan because “[the] inventors

reside in Taiwan . . . prior trade secrets dispute[s] between Largan and AOET . . . took place in

Taiwan under Taiwanese law. . . . [And] both companies are incorporated and headquartered [there].”

Accordingly, AOET argues, the State of Texas lacks sufficient interest in adjudicating this dispute.

The Court is equally unpersuaded by this argument. “The State of Texas has a strong interest in

preventing patent infringement within its borders.” ATEN, 261 F.R.D. at 120 (citing Beverly Hills

Fan, 21 F.3d at 1568). Moreover, Texas has an interest in advancing scientific progress and

development, which patent laws promote. Id. Therefore, Texas has a sufficient interest in this

litigation.

        Similarly, Largan has an interest in obtaining relief in Texas. Indeed, the alleged patent

infringement occurred, and is potentially still occurring, in Texas. Largan thus has a significant

interest in recovering the damages sustained from sales of any infringing products in Texas.

        Finally, the parties do not dispute the final two reasonableness factors, so the Court will not

analyze them. It is sufficient simply to say that, on the whole, “this is not one of the rare cases where

                                                   19
  exercising personal jurisdiction would offend traditional notions of fair play and substantial

  justice. . . . Texas’s interests are not so attenuated that they are clearly outweighed by any burden

  [AOET] would suffer by having to defend this case in Texas, rather than [elsewhere].” ATEN, 261

  F.R.D. at 120.

  II.    12(b)(3)

         AOET also moves to dismiss for improper venue. As stated earlier in this Order, when a

  foreign corporation is sued for patent infringement, it is subject to suit in any judicial district.

  Luminati Networks Ltd. v. BIScience Inc, No. 2:18-cv-483, 2019 WL 2084426, at *7 (E.D. Tex. May

  13, 2019) (citing 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349, 1361 (Fed. Cir. 2018)).

  Therefore, venue is proper in the Eastern District of Texas.

                                            CONCLUSION

         For the foregoing reasons, the Court hereby ORDERS that Ability Opto-Electronics

. Technology Co., Ltd.’s Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue

  (Dkt. #30) and Defendant Newmax Technology Co., Ltd.’s Rule 12(b)(2) Motion to Dismiss for Lack

  of Personal Jurisdiction (Dkt. #39) are DENIED.

         IT IS SO ORDERED.
          SIGNED this 5th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   20
